Case: 15-12093   Date Filed: 02/02/2016   Page: 1 of 7


                                                                    [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12093
                        Non-Argument Calendar
                      ________________________

                       Agency No. A044-711-044



STYVEN ALEXIS HERRERA,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (February 2, 2016)

Before HULL, MARCUS and WILLIAM PRYOR, Circuit Judges.

WILLIAM PRYOR, Circuit Judge:
               Case: 15-12093     Date Filed: 02/02/2016    Page: 2 of 7


      Styven Alexis Herrera, a native and citizen of Peru, petitions for review of

the decision of the Board of Immigration Appeals that affirmed his order of

removal. The Board found that Herrera was ineligible for cancellation of removal

because he had been convicted of an aggravated felony, 8 U.S.C. § 1229b(a), based

on his conviction and sentence for a burglary offense, see id. § 1101(a)(43)(G).

The Board reasoned that Herrera’s sentence to one year of house arrest, which was

imposed as a special condition of a five-year sentence of probation, constituted

“confinement” that qualified as a “term of imprisonment [of] at least one year.”

See id. § 1101(a)(48)(B). Herrera argues that house arrest does not constitute

“confinement” under the Immigration and Nationality Act. We deny Herrera’s

petition.

                                 I. BACKGROUND

      Herrera entered the United States in 1995 as a legal permanent resident. In

2001, Herrera was convicted in a Georgia court of burglary. Ga. Code Ann.

§ 16-7-1. The trial court “sentenced [Herrera] to confinement for a period of 5

years,” which he was allowed to “serve[] on probation provided [he] m[et] all the

terms and conditions of probation,” including “serv[ice] [of] one (1) year under

house arrest.” If the trial court revoked Herrera’s probation, it reserved the right to

“order incarceration for the entire sentence or any portion thereof.”




                                           2
               Case: 15-12093     Date Filed: 02/02/2016    Page: 3 of 7


      In July 2014, the Department of Homeland Security charged Herrera as

removable because he had been convicted of an aggravated felony, the burglary

offense. 8 U.S.C. § 1227(a)(2)(A)(iii). Herrera admitted to the prior conviction, but

he argued that his burglary offense was not an aggravated felony because he was

not sentenced to a term of imprisonment. Herrera based his argument on an order

of clarification issued in September 2014 by the Georgia court “to avoid any

possible future misinterpretation by Immigration Authorities of the actual terms of

[Herrera’s] sentence.” The order of clarification stated that Herrera “was and is

sentenced to five (5) years, entirely on straight probation, with all other terms and

conditions of the sentence to remain the same,” and that the “Court did not nor

does it now impose any confinement whatsoever.”

      The immigration judge and the Board found that Herrera was ineligible for

cancellation of removal and ordered him removed to Peru. The immigration judge

ruled that Herrera’s burglary offense was an aggravated felony because it resulted

in a sentence of one year of “confinement” that qualified as a “term of

imprisonment.” Herrera argued that the immigration judge failed to give full faith

and credit to the order of clarification and that house arrest served as an alternative

to incarceration. The Board concluded that the Georgia court “used the term

‘confinement’ to mean confinement in a prison or other institution and not to

include house arrest, which the clarified Order continued to require as a condition


                                           3
               Case: 15-12093     Date Filed: 02/02/2016   Page: 4 of 7


of probation”; that the order did “not preclude a finding that house arrest does

constitute ‘confinement’ for immigration purposes”; and “that 1 year of house

arrest constitutes a form of confinement which meets the definition for finding that

[Herrera] was convicted of an aggravated felony under section 101(a)(48)(B) of the

Act.”

                           II. STANDARD OF REVIEW

        “We review questions of law de novo, including whether a conviction

[qualifies as] an aggravated felony” under the Immigration and Nationality Act.

Dixon v. U.S. Att’y Gen., 768 F.3d 1339, 1341 (11th Cir. 2014). The interpretation

of an ambiguous statute by the Board is entitled to deference as long as it is

reasonable. Poveda v. U.S. Att’y Gen., 692 F.3d 1168, 1172 (11th Cir. 2012).

“Judicial deference to the Executive Branch is especially appropriate in the

immigration context.” Id. (quoting INS v. Aguirre–Aguirre, 526 U.S. 415, 425, 119

S. Ct. 1439, 1445 (1999)).

                                 III. DISCUSSION

        An alien who is convicted of an aggravated felony after his admission to the

United States is ineligible for cancellation of removal. 8 U.S.C. § 1229b(a). Under

the Act, a “burglary offense” qualifies as an aggravated felony if the conviction

resulted in a “term of imprisonment [of] at least one year.” Id. § 1101(a)(43)(G).

“A term of imprisonment . . . includes the period of incarceration or confinement


                                          4
              Case: 15-12093     Date Filed: 02/02/2016   Page: 5 of 7


ordered by a court of law regardless of any suspension of the imposition or

execution of that imprisonment or sentence in whole or in part.” Id.

§ 1101(a)(48)(B). Under section 1101(a)(48)(B), a term of imprisonment includes

“all parts of a sentence of imprisonment from which the sentencing court excuses

the defendant, even if the court itself follows state-law usage and describes the

excuse with a word other than ‘suspend.’” United States v. Ayala-Gomez, 255 F.3d

1314, 1319 (11th Cir. 2001).

      The Board reasonably determined that house arrest is a “term of

imprisonment” under section 1101(a)(48)(B). A “term of imprisonment” is defined

in the Act as a “period of incarceration or confinement.” 8 U.S.C. § 1101(a)(48)(B)

(emphasis added). The “[c]anons of construction ordinarily suggest that terms

connected by a disjunctive be given separate meanings,” Reiter v. Sonotone Corp.,

442 U.S. 330, 339, 99 S. Ct. 2326, 2331 (1979), which reinforces the conclusion of

the Board that “‘confinement’ must mean something other than ‘incarceration.’”

And a “term of imprisonment . . . includes . . . any suspension of the imposition or

execution of . . . [a] sentence,” 8 U.S.C. § 1101(a)(48)(B), which suggests that it

must encompass “more than just time spent in jail,” Ilchuk v. Att’y Gen. of the U.S.,

434 F.3d 618, 623 (3d Cir. 2006). Because “[w]ords in federal statutes reflect

federal understandings,” Ayala-Gomez, 255 F.3d at 1319, the statement of the

Georgia court in its order of clarification that Herrera was not sentenced to “any


                                          5
              Case: 15-12093     Date Filed: 02/02/2016    Page: 6 of 7


confinement” was due no weight in his immigration proceeding. See United States

v. Garza-Mendez, 735 F.3d 1284, 1288–89 (11th Cir. 2013) (refusing to credit a

“subjective, interpretive clarification order” obtained “to precede and influence [a]

federal sentence”). Under the federal sentencing system, a sentence of house arrest

that “is imposed pursuant to a criminal conviction . . . is designed to either punish

or rehabilitate.” Rodriguez v. Lamer, 60 F.3d 745, 749 (11th Cir. 1995). For

example, house arrest is given equal credit as imprisonment under the Sentencing

Guidelines. See United States Sentencing Guidelines Manual § 5C1.1(e)(3) (Nov.

2010). The Board reasonably concluded that house arrest, as a punitive measure

that involves a “serious restriction of liberty,” constitutes confinement and is a

“term of imprisonment” under the Act. See Ilchuk, 434 F.3d at 623. Herrera’s

burglary offense, for which he was sentenced to a “term of imprisonment [of] at

least one year,” qualified as an aggravated felony and made him ineligible for

cancellation of removal.

      The order of clarification by the Georgia court also did not affect the length

of Herrera’s “term of imprisonment.” The order of clarification stated that “all

other terms and conditions of [Herrera’s] sentence . . . remain[ed] the same.” The

order did not disturb the “condition” in Herrera’s original sentence that he “serve

one (1) year under house arrest.”




                                           6
       Case: 15-12093   Date Filed: 02/02/2016   Page: 7 of 7


                        IV. CONCLUSION

We DENY Herrera’s petition for review.




                                7